                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


JACOBSON WAREHOUSE CO., INC.,                  )
d/b/a XPO LOGISTICS SUPPLY CHAIN,              )
                                               )
       Plaintiff/Counterclaim Defendant,       )
                                               )
               v.                              )   No. 4:17-CV-00764 JAR
                                               )
SCHNUCK MARKETS, INC.,                         )
                                               )
       Defendant/Counterclaim Plaintiff.       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Schnuck Markets, Inc. (“Schnucks”)’s

Motion for Relief from Judgment Pursuant to Fed. R. Civ. P. 60(a) (Doc. No. 362); Renewed

Motion for Judgment as a Matter of Law Pursuant to Fed. R. Civ. P. 50(b) (Doc. No. 364); and

Motion for New Trial Pursuant to Fed. R. Civ. P. 59(a) (Doc. No. 367). The motions are fully

briefed and ready for disposition.

       I.      Motion for relief from judgment

       On June 21, 2019, the Court granted partial summary judgment in favor of Schnucks on

XPO’s claim for $490,154.20 in union avoidance costs and Schnucks’ affirmative defense of offset

of $159,612.00 in union avoidance costs Schnucks paid to XPO under protest. (Doc. No. 252).

The case proceeded to trial on July 8, 2019 and concluded on July 19, 2019. On XPO’s claim for

breach of contract against Schnucks, the jury found in favor of Schnucks. On XPO’s claim for

action on account against Schnucks, the jury found in favor of XPO and awarded XPO damages

of $3,166,837.01. On Schnucks’ counterclaim for breach of contract against XPO, the jury found

in favor of Schnucks and awarded Schnucks damages of $147,000. The Court entered judgment
accordingly on August 1, 2019. The judgment did not, however, reference the Court’s previous

ruling awarding Schnucks’ partial summary judgment on its affirmative defense of offset, and did

not otherwise offset the amounts it paid under protest against the damages awarded XPO. Schnucks

requests the Court alter the judgment to include the $159,612.00 offset.

       XPO opposes the motion, arguing that it is entitled to the union avoidance fees under its

quantum meruit claim, which XPO contends was prematurely dismissed by this Court. In further

opposition, XPO argues that Schnucks is not entitled to the damages award of $147,000 for XPO’s

breach of contract given the lack of evidence of its damages. The Court has considered these

arguments as previously set forth in XPO’s motion to alter or amend judgment and renewed motion

for judgment as a matter of law and rejected them.

       Pursuant to Rule 60(a), “[t]he court may correct a clerical mistake or a mistake arising from

oversight or omission whenever one is found in a judgment, order, or other part of the record.”

Fed. R. Civ. P. 60(a). The Eighth Circuit explains that “[u]nder Rule 60(a) a court may correct a

judgment so as to reflect what was understood, intended and agreed upon by the parties and the

court.” Kocher v. Dow Chem. Co., 132 F.3d 1225, 1229 (8th Cir. 1997) (internal quotation

omitted). “Rule 60(a) permits only a correction for the purpose of reflecting accurately a decision

that the court actually made.” Id. (quotation omitted).

       The Court’s memorandum and order of June 21, 2019 indicated the Court’s intention to

award an offset to Schnucks for the union avoidance costs it paid to XPO under protest. The Court

finds it made “a mistake arising from oversight or omission” in failing to reference its previous

ruling and to offset the damages awarded to XPO. Therefore, Schnucks’ motion for relief from

judgment will be granted and the final judgment amended to reflect an offset in favor of Schnucks

in the amount of $159,612.00.




                                                -2-
       II.     Renewed motion for judgment as a matter of law

       Schnucks renews its motion for judgment as a matter of law under Fed. R. Civ. P. 50(b).

The Court denied Schnucks’ motion at the close of XPO’s case and again at the close of all the

evidence. Schnucks argues that XPO failed to establish its damages on its action on account claim

with reasonable certainty, as demonstrated by the fact that the jury awarded XPO $3,166,837.01 -

$42,546.13 less than the $3,209,383.14 it was seeking. XPO responds that the testimony and

documentary evidence it presented at trial were sufficient to enable the jury to calculate damages

with reasonable certainty and that Schnucks’ objections to specific XPO invoices did not render

the jury award against the weight of the evidence.

       Judgment as a matter of law is appropriate only when “the court finds that a reasonable

jury would not have a legally sufficient evidentiary basis to find for the party on that issue.” Duban

v. Waverly Sales Co., 760 F.3d 832, 835 (8th Cir. 2014). The court should review all of the

evidence in the record and draw all reasonable inferences in favor of the nonmoving party, without

making credibility determinations or weighing the evidence. Id. (citing Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)). Under these standards, Schnucks’ motion must

be denied.

       To recover on an action on account, the plaintiff must show an offer, acceptance,

consideration, correctness of the account, and the reasonableness of the charges. KDW Staffing,

LLC v. Grove Construction, LLC, 584 S.W.3d 833, 838 (Mo. Ct. App. 2019) (citation omitted).

XPO presented the jury with testimony from Shannon Christensen regarding XPO’s billing process

and the outstanding amounts owed by Schnucks, as well as documentary evidence of these charges

in the form of invoices and supporting materials.




                                                -3-
        The Court previously denied Schnucks’ motion, finding XPO had presented sufficient

evidence from which a reasonable jury could find that there was a contract; that the account was

correct – either in full or in part; and that the charges were reasonable – either in full or in part. It

was for the jury to decide what weight to give the evidence and which charges were recoverable

by XPO. After reviewing the evidence in its totality, and drawing all reasonable inferences in

XPO’s favor, Schnucks’ renewed motion for judgment as a matter of law will be denied.

        III.    Motion for new trial

        Schnucks argues it is entitled to a new trial for four reasons: (1) the Court erred in directing

a verdict against it on its negligence counterclaim; (2) the Court erred in directing a verdict against

it on its fraud counterclaim; (3) the Court erred in allowing XPO’s damages rebuttal expert, Angela

Morelock, to offer previously undisclosed opinions at trial and to opine on the meaning of the

inventory loss allowance provision; and (4) the Court erred in admitting into evidence privileged

attorney-client communications from Jaime Ryberg to Schnucks’ in-house counsel regarding the

meaning and application of the inventory loss allowance provision.

        The district court may order a new trial where it is convinced that the verdict was

unsupported by the evidence or that prejudicial error was committed during the trial. White v.

United States, No. 4:15CV1252 SNLJ, 2019 WL 1518286, at *1 (E.D. Mo. Apr. 8, 2019) (citing

Hannah v. Haskins, 612 F.2d 373, 376 (8th Cir. 1980)). A new trial should only be granted to

“avoid a miscarriage of justice.” Id. (quoting McKnight v. Johnson Controls, Inc., 36 F.3d 1396,

1400 (8th Cir. 1994)). “The authority to grant a new trial ... is confided almost entirely to the

exercise of discretion on the part of the trial court.” Sanford v. Crittenden Memorial Hospital, 141

F.3d 882, 884 (8th Cir. 1998).




                                                  -4-
       First, with respect to Schnucks’ negligence counterclaim, the Court found there was

insufficient evidence to establish that XPO owed Schnucks a duty separate and apart from its

contractual duty under the Agreement. Schnucks contends this finding conflicts with the Court’s

previous rulings and is inconsistent with the evidence. Schnucks references the Court’s November

29, 2017 order denying XPO’s motion to dismiss Schnucks’ negligence counterclaim. But of

course, at that stage of the proceedings, the Court found it premature to conclude that Schnucks’

claim arose solely in contract given its allegations of a special relationship between the parties that

could give rise to a legal duty beyond that imposed by their Agreement. (Doc. No. 64 at 7). Having

now heard all of the evidence and testimony, the Court finds no independent basis for negligence

liability. As indicated on the record, both the contract claim and the negligence claim reference the

same standard of care, i.e., “prevailing warehouse industry standard[s],” which XPO agreed to.

Likewise, the measure of damages for both claims, i.e., inventory losses, was identical.           For

the same reasons stated on the record, the Court will deny the motion for new trial on this ground.

       Second, the Court found there was insufficient evidence to support a jury verdict against

XPO on Schnucks’ counterclaim for fraud based on representations XPO made in 2014 in response

to Schnucks’ request for proposal when the evidence presented related to XPO’s inability to

perform in 2016 and 2017. Schnucks presented no evidence from which a jury could find that XPO

knew these representations were false when made. Moreover, the Agreement specifically provided

that the parties agreed, and Schnuck in particular affirmed, that they had not relied on any

representation not contained in the Agreement. Under these circumstances, the Court continues to

believe there was insufficient evidence to submit the fraud claim. The Court must “rely on its own

reading of the evidence in determining whether the verdict goes against the clear weight of the




                                                 -5-
evidence.” Mears v. Nationwide Mut. Ins. Co., 91 F.3d 1118, 1123 (8th Cir. 1996) (citation

omitted). Thus, Schnucks’ motion for new trial on this ground will be denied.

       Next, Schnucks contends that the Court erred in allowing the admission of certain trial

testimony of XPO’s damages expert, Angela Morelock, and specifically her criticism of Jaime

Ryberg’s inventory loss calculations. Morelock did not offer any opinions directed at Ryberg’s

calculations in her expert report, focusing instead on the calculations of product loss performed by

Alex Dye, Schnucks’ designated Rule 30(b)(6) witness on damages. Schnucks argues that

Morelock “sprung” these opinions on Schnucks for the first time at trial in violation of Rule

26(a)(2), thereby preventing it from subjecting her testimony to vigorous cross-examination and

presenting contrary evidence at trial. Schnucks also contends that Morelock’s opinions on proof

of damages and the meaning and application of the inventory loss allowance provision were

inadmissible legal conclusions.

       XPO responds that because Dye’s opinion relied upon Ryberg’s inventory loss

calculations, Morelock’s rebuttal of Ryberg’s testimony at trial was the same critique she raised in

her pretrial report and directed at Dye’s opinion. In other words, Morelock expressed the same

opinions at trial that she expressed in her report, i.e., Schnucks’ inventory loss calculations were

flawed. Schnucks was fully aware of Morelock’s opinions and what she would say, and thus was

not subjected to any surprise or prejudice warranting a new trial.

       As indicated on the record, the Court overruled Schnucks’ objections to Morelock’s

testimony and allowed her to testify in rebuttal to Ryberg’s testimony at trial. The Court

determined that Morelock’s opinions on this testimony were not required to be included in an

expert report. The Court also permitted Morelock to testify that the inventory loss allowance could

be calculated as a numerical matter and that it was not included in Schnucks’ damages calculations,




                                               -6-
finding this would not constitute an interpretation of the parties’ Agreement. For these reasons,

allowing Morelock’s testimony was not prejudicial to Schnucks and the Court will deny the motion

for new trial on this ground.

        Last, Schnucks argues the Court erred in admitting XPO’s trial exhibits 253 and 254 1 into

evidence because they are attorney-client privileged communications. The Court previously

rejected this argument (see Doc. Nos. 220, 322), finding that Schnuck failed to make a clear

showing that Ryberg’s communications were primarily for legal advice, rather than primarily

relating to “extraneous matters” (to an attorney-client privilege claim) such as business, financial,

or accounting issues. (Doc. No. 220 at 3-4). The Court concluded that Ryberg’s emails did not

seek legal advice – either explicitly or implicitly – and did not reflect legal advice. Instead, the

emails simply addressed the calculation and application of the Agreement’s inventory loss

allowance. Because Schnucks presents no new arguments on this issue, its motion for new trial on

this ground will be denied.

        Accordingly,

        IT IS HEREBY ORDERED that Schnuck’s Motion for Relief from Judgment Pursuant

to Fed. R. Civ. P. 60(a) [362] is GRANTED.




1
  The first email was from Ryberg to Mark Doiron, Schnuck’s Chief Merchant and Supply Chain Officer,
and Rachel Steele, Schnuck’s Assistant General Counsel. In the email, Ryberg informs Doiron that XPO is
entitled to an inventory loss allowance calculated as 1% of the forecasted case volumes “mov[ing] through
the warehouse.” She calculates the total number of cases that would have to be lost or damaged before
Schnuck could claim damages, stating XPO “can adjust the following # of cases per area before we would
be able to recoup damages…”

The second email was from Ryberg to Doiron and Steele as well as to Brian Brink, in-house counsel for
Schnuck, titled, “SLNP Inventory Adjustments – Claim versus Contract.” In the email, Ryberg details the
inventory activity for the past few reporting periods and assesses that activity in light of the loss allowance.
She notes that “while [XPO] added inventory units they actually decreased the inventory dollarvalue. This
is because they added lower average cost items and pitched higher average cost items. If we went strictly
by the contract we would not be able to recover any funds for that area.”


                                                     -7-
       IT IS FURTHER ORDERED that Schnuck’s Renewed Motion for Judgment as a Matter

of Law [364] is DENIED.

       IT IS FINALLY ORDERED that Schnuck’s Motion for New Trial [367] is DENIED.

       An Amended Judgment accompanies this Memorandum and Order.


Dated this 20th day of February, 2020.



                                          ________________________________
                                          JOHN A. ROSS
                                          UNITED STATES DISTRICT JUDGE




                                         -8-
